But the Court,


Wootten, J.,

dissenting, were of a different opinion, and discharged the rule to show cause, &c. The *364whole question depends under the words of the act, upon the residence of the party at the time. If the party resides out of the State at the time when the foreign attachment is issued, he is amenable to the process, notwithstanding he may have been temporarily in the State at, before, and after that time. Such, we think, is the construction which the words of the act require, and we have no discretion over it.